            Case 2:20-cv-00163-JDW Document 37 Filed 05/05/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JACOVETTI LAW, P.C., ET AT.,                      │ Case No. 2:20-cv-00163-JDW
                                                  │
                Plaintiffs,                       │ Hon. Joshua D. Wolson
                                                  │
       v.                                         │
                                                  │
JAMES EVERETT SHELTON, ET AL.,                    │
                                                  │
                Defendants.                       │
                                                  │

DEFENDANTS JAMES EVERETT SHELTON’S AND FINAL VERDICT SOLUTIONS’
 MOTION TO DISQUALIFY ATTORNEY JOSHUA THOMAS AS ATTORNEY OF
  RECORD FOR PLAINTIFFS AND FOR ISSUANCE OF SHOW CAUSE ORDER


       NOW COMES James Everett Shelton (“Shelton”) and Final Verdict Solutions (“FVS”)

(Shelton and FVS collectively “Defendants”1), and hereby propound upon Jacovetti Law, P.C.

(“JL”), and Robert C. Jacovetti (“Jacovetti”), (JL and Jacovetti collectively “Plaintiffs”) and this

Honorable Court Defendants James Everett Shelton’s and Final Verdict Solutions’ Motion to

Disqualify Attorney Joshua Thomas as Attorney of Record for Plaintiffs and for Issuance of Show

Cause Order:

    1. The Court pertinently ordered on April 27, 2020, “[T]o the extent Joshua Thomas will

continue as counsel for Robert Jacovetti and Jacovetti Law, P.C., he must comply with Paragraph

5 of this Court’s Order dated March 27, 2020 (ECF No. 29).” (ECF No. 34, Page 1 of 5).

    2. Paragraph 5 of the March 27, 2020, Order states:

       Within seven days of receiving the transcript [of the proceedings taking place on
       March 12, 2020], Thomas shall provide a copy of this Order, the accompanying
       Memorandum, and the transcript to all of his clients in this matter and then submit
       to the Court a statement under oath that he has done so. To the extent Thomas

1
 The term “Defendants” for purposes of this Answer does not include Dan Boger, a co-defendant
who is not represented by the undersigned attorney.
         Case 2:20-cv-00163-JDW Document 37 Filed 05/05/20 Page 2 of 6




       intends to continue as counsel in this case, he must first submit to the Court a
       statement in writing signed by each client that intends to continue to employ
       him as counsel, stating that the client has received a copy of this Order, the
       accompanying Memorandum, and the transcript, has discussed them with
       Thomas, and wants to continue to employ Thomas as counsel in this case[.]”

(Emphasis added.) (ECF No. 29, Page 2 of 2, ¶ 5).

   3. On May 4, 2020, Attorney Joshua Thomas (“Thomas”) submitted a signed statement from

his clients, but the same does not comply with Paragraph 5 of the March 27, 2020, Order. (ECF

No. 35-1, Page 19 of 19). Said statement states:

       1. We have reviewed and discussed all proceedings in this matter with Mr. Joshua
          Thomas and have a full understanding of what has occurred in this matter.

       2. We understand that we are required to inform the court if we intend to continue
          to employ Mr. Thomas as counsel in this case.

       3. We understand that Mr. Thomas will continue zealously represent us in this
          matter.

       4. At this time, we will continue to employ Mr. Thomas on as our attorney in this
          matter, but reserve the right to hire new counsel at any time.

       /s/ Robert C. Jacovetti
       Individually and as Member of Jacovetti Law, P.C.

       /s/ Barry Shargel
       Individually and as Managing Member of FCS Capital, L.L.C.

       /s/ Emil Yashayev
       Individually and as Managing Member of FCS Capital, L.L.C.

(ECF No. 35-1, Page 19 of 19).

   4. Noteworthy about the signed statement of Thomas’ clients is that they did not explicitly

state that they received and reviewed a copy of the March 27, 2020, Order, it does not explicitly

state that they received and reviewed a copy of the March 27, 2020, Memorandum, and it does not

explicitly state that they received a copy of the March 12, 2020, transcript. (ECF No. 35-1, Page




                                               2
         Case 2:20-cv-00163-JDW Document 37 Filed 05/05/20 Page 3 of 6




19 of 19). As such, the signed statement does not comport with the required condition precedent—

established by the Court on April 27, 2020—for Thomas to continue to represent Plaintiffs.

    5. It should be noted that the foregoing is not the only apparent non-compliance of Thomas

when it comes to Thomas complying with the March 27, 2020, Order. Paragraph 3 of the March

27, 2020, Order states:

       3. Within seven days of receiving the transcript [of the March 12, 2020, court
          event], Thomas shall provide a copy of this Order, the accompanying
          Memorandum, and the transcript to the disciplinary committee of every
          state bar and federal court in which he is licensed or admitted to practice.
          Thomas shall then submit to this Court a statement, made under oath, that he
          has complied and attach proof of delivery.

(Emphasis added) (ECF No. 29, Page 1 of 2, ¶ 3).

    6. Thomas deceptively mailed the Order, Memorandum, and transcripts not to the

Disciplinary Board of the Supreme Court of Pennsylvania at their address—Pennsylvania Judicial

Center, 601 Commonwealth Ave., Ste. 5600, P.O. Box 62625, Harrisburg, PA 17106 2—, but

rather, to the Pennsylvania Bar Association at their 17101 zip code address.3 The Pennsylvania

Bar Association is merely a voluntary bar association of lawyers—and not the “disciplinary

committee”—which is what the Court ordered. (ECF No. 35-1, Page 10 of 19).

    7. Thomas did for his New Jersey law license the same thing he did for his Pennsylvania law

license. The Office of Attorney Ethics—which is the attorney disciplinary committee in New

Jersey—maintains its mailing address at Office of Attorney Ethics, P.O. Box 963, Trenton, NJ

08625.4 However, Thomas instead mailed the Order, Memorandum, and transcripts to the “New




2
  <https://www.padisciplinaryboard.org/>
3
  <https://www.pabar.org/site/>
4
  <https://njcourts.gov/attorneys/oaefaq.html>
                                                 3
         Case 2:20-cv-00163-JDW Document 37 Filed 05/05/20 Page 4 of 6




Jersey State Bar” at their address in New Brunswick, New Jersey. (ECF No. 35-1, Page 12 of 19).

The New Jersey State Bar is not the disciplinary committee for that state.

   8. The documents Thomas submitted to the Court suggest that Thomas’ clients did not receive

the March 27, 2020, Order, the March 27, 2020, Memorandum, or the March 12, 2020, transcripts

insofar as the statement of Thomas’ clients does not explicitly state that they received and reviewed

the same. Furthermore, the documents Thomas submitted to the Court quite clearly evince that

Thomas did not provide the Order, Memorandum, and transcripts to the disciplinary committees

of the states where he is licensed to practice law, but rather, to voluntary bar associations which

do not make attorney discipline-related decisions.

       WHEREFORE, Defendants pray that this Honorable Court will:

   A. Issue an order for Thomas to show case as to why he should not be held in indirect civil

       contempt of court for not complying with the Court’s March 27, 2020, Order (ECF No.

       29);

   B. Again order Thomas to mail—and to file with the Court proof of having done so—the

       March 27, 2020, Order, March 27, 2020, Memorandum, and the March 12, 2020,

       transcripts to Disciplinary Board of the Supreme Court of Pennsylvania, Pennsylvania

       Judicial Center, 601 Commonwealth Ave., Ste. 5600, P.O. Box 62625, Harrisburg, PA

       17106, and Office of Attorney Ethics, P.O. Box 963, Trenton, NJ 08625;

   C. Schedule a telephone conference call to be attended by Robert C. Jacovetti, Barry Shargel,

       Emil Yashayev so that said parties can be asked by the Court whether they in fact received

       and discussed the March 27, 2020, Order, the March 27, 2020, Memorandum, or the March

       12, 2020, transcripts from Thomas; and




                                                 4
        Case 2:20-cv-00163-JDW Document 37 Filed 05/05/20 Page 5 of 6




   D. Order that Thomas is withdrawn from the case as the attorney of record for Plaintiffs

      insofar as Thomas has not complied with the Court’s March 27, 2020, and April 27, 2020,

      Orders.

                                             Respectfully submitted,

                                             REO LAW, LLC


                                             /s/ Bryan A. Reo
                                             Bryan A. Reo, Esq.
                                             P.O. Box 5100
                                             Mentor, OH 44061
                                             (T): (216) 505-0811
                                             (E): reo@reolaw.org
                                             Attorney for James Everett Shelton and Final
                                             Verdict Solutions

Dated: May 5, 2020




                                             5
          Case 2:20-cv-00163-JDW Document 37 Filed 05/05/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I, Bryan A. Reo, affirm that I am an attorney of record for a party to the above-captioned

civil action, and on May 5, 2020, I submitted Defendants James Everett Shelton’s and Final Verdict

Solutions’ Motion to Disqualify Attorney Joshua Thomas as Attorney of Record for Plaintiffs and

for Issuance of Show Cause Order to the Court’s Electronic Filing System, which should provide

notification to all attorneys of record that said filing has been submitted.


                                                   /s/ Bryan A. Reo
                                                   Bryan A. Reo, Esq.
                                                   P.O. Box 5100
                                                   Mentor, OH 44061
                                                   (T): (216) 505-0811
                                                   (E): reo@reolaw.org
                                                   Attorney for James Everett Shelton and Final
                                                   Verdict Solutions

Dated: May 5, 2020




                                                  6
